 Case 1:18-cr-00279-MKB Document 94 Filed 10/27/19 Page 1 of 1 PageID #: 389
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DGR                                                 271 Cadman Plaza East
F. #2017R02213                                      Brooklyn, New York 11201


                                                    October 27, 2019
By ECF

The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Anessa Christian,
                      Criminal Docket No. 18-279 (MKB)

Dear Judge Brodie:

               The government writes to respectfully request that the Court enter an order
excluding time under the Speedy Trial Act for the defendant in the above-captioned matter.
Counsel for the defendant consents to this request.

                On October 9, 2019, the Court adjourned the October 15, 2019 status conference
in the above-captioned matter to November 8, 2019 at 2:00 p.m. 1 The parties are currently
engaged in plea negotiations that may resolve this case short of trial. As a result, the parties
respectfully request that the Court enter an order excluding time between October 27, 2019, and
November 8, 2019 under the Speedy Trial Act.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/
                                                    Drew G. Rolle
                                                    Assistant U.S. Attorney
                                                    (718) 254-6783

cc:    Sally Butler, Esq. (Counsel to the defendant) (by ECF)

       1
               At the August 29, 2019 status conference, the Court excluded time from August
29, 2019 until October 15, 2019.
